Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Nicholas Whitelaw on 05/07/2021.

The application has been amended as follows: 
1.	(currently amended) A cooking appliance comprising:
a cooktop; 
at least one cooking element mounted to the cooktop; and 
a grate including a surface portion for supporting a cooking vessel, wherein the grate is mounted to the cooktop and is configured to be separated from the cooktop only by substantially vertical lifting only when pivoted to any of at least two angles within a range of angles.

2.	(original) The cooking appliance of claim 1, wherein the grate includes at least one rear corner ear portion having, at a laterally inward portion thereof, at least one cup member.

3.	(original) The cooking appliance according to claim 2, further comprising:  a hinge mount fixed to a portion of the cooktop and including a locating structure received in the at least one cup member provided on the grate when the grate is positioned over the at least one cooking element.



5.	(original) The cooking appliance according to claim 4, wherein the cooktop includes a rim, said hinge mount being attached to the rim with a plurality of fasteners.

6.	(previously presented) A cooking appliance comprising:
a cooktop; 
at least one cooking element mounted to the cooktop; 
a grate including a surface portion for supporting a cooking vessel, wherein the grate is mounted to the cooktop and is configured to be separated from the cooktop by vertical lifting only when pivoted to any of at least two angles within a range of angles, 
wherein the grate includes at least one rear corner ear portion having, at a laterally inward portion thereof, at least one cup member; and
a hinge mount fixed to a portion of the cooktop and including a locating structure received in the at least one cup member provided on the grate when the grate is positioned over the at least one cooking element,
wherein the hinge mount includes a main body portion from which extends the locating structure, said locating structure defining a pivot axis for the grate and comprising a pair of projections extending in opposing directions from the main body portion of the hinge mount.

7.	(original) The cooking appliance according to claim 6, wherein the grate includes a front body portion, a rear body portion and a perimeter body portion, said at least one rear corner ear portion extending beyond the rear body portion of the grate. 
8.	(original) The cooking appliance according to claim 7, wherein said at least one cup member includes a pair of cup members.

9.	(original) The cooking appliance according to claim 8, wherein each of said pair of cup members is defined by a lower rear wall portion, an arcuate wall portion, a top wall portion and an open bottom portion for receiving a respective one of said pair of projections.



11.	(original) The cooking appliance according to claim 10 wherein, upon pivoting of the grate through a predetermined angle, the lower rear wall portion extends below a portion of a respective said one of said pair of projections, thereby preventing the grate from being vertically lifted from the cooktop.

12.	(original) The cooking appliance according to claim 7, wherein the perimeter body portion is adapted to rest upon the cooktop when the surface portion extends in a substantially horizontal plane.

13.	(original) The cooking appliance according to claim 12, further comprising: positioning members provided on the perimeter body portion, with the positioning members aligning with recesses provided on a rim of the cooktop. 

14.	(original) The cooking appliance according to claim 1, further comprising:  a lift assist unit provided on the cooktop for aiding a user in pivoting the grate relative to the cooktop.

15.	(currently amended) A method of mounting a grate including a surface portion for supporting a cooking vessel over at least one cooking element of a cooktop of a cooking appliance, said method comprising:  mounting the grate to the cooktop with the grate being initially separable from the cooktop by vertically lifting of the grate only when the grate is pivoted to any of at least two angles within a range of angles.

16.	(original) The method of claim 15 wherein, upon pivoting through a predetermined angle, the grate is prevented from being lifted vertically based on at least one cup member, provided on at least one rear corner ear portion of the grate, becoming interlocked with the locating structure.

17.	(original) The method of claim 15 wherein the grate is prevented from being lifted vertically by engagement of at least one cup member, provided on at least one rear corner ear portion of the grate, with a pair of projections of the locating structure.

18.	(original) The method of claim 17, wherein the at least one cup member includes a pair of cup members, with each of said pair of cup members being defined by a lower rear wall portion, an arcuate wall portion, a top wall portion and an open bottom portion for receiving a respective one of said pair of projections, and wherein, after the grate is positioned over the at least one heating element, the grate can be vertically lifted from the cooktop with the pair of projections sliding through the open bottom portions of the pair of cup members.

19.	(original) The method of claim 18 wherein, upon pivoting the grate through a predetermined angle, the lower rear wall portion extends below a portion of a respective said one of said pair of projections, thereby preventing the grate from being vertically lifted from the cooktop.  

20.	(original) The method of claim 15, further comprising:  assisting in pivoting the grate relative to the at least one cooking element with a lift assist unit provided on the cooktop.

21.	(cancelled)
22.	(cancelled)

23.	(cancelled)


Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s a filed 04/26/2021 are persuasive.  Sviatoslavsky requires movement along the axial direction of the hinge (sideways thrust) prior to separation.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/DEEPAK A DEEAN/Examiner, Art Unit 3762          

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762